Citation Nr: 1232148	
Decision Date: 09/18/12    Archive Date: 09/24/12

DOCKET NO.  06-03 356	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office Center in Fargo, North Dakota


THE ISSUES

1.  Entitlement to compensation pursuant to the provisions of 38 U.S.C.A. § 1151 for residuals of hernia surgery.

2.  Entitlement to service connection for a chronic lung disability (to include chronic obstructive pulmonary disease (COPD), claimed as a result of asbestos exposure.

3.  Entitlement to a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

N. L. Rippel


INTRODUCTION

The Veteran had active service from June 1958 to June 1962.

This matter is before the Board of Veterans' Appeals  (Board) on appeal from August 2005 and June 2006 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Fargo, North Dakota. 

The Board remanded the Veteran's claims in January 2010 and March 2012 for additional development.  The claims again are before the Board.

The Veteran submitted copies of evidence to the Appeals Management Center (AMC) which were later received at BVA in June 2012.  As this evidence is duplicative and cumulative of evidence already of record, the Board may review it in the first instance without referring it to the agency of original jurisdiction (AOJ).


FINDINGS OF FACT

1.  The Veteran does not have additional residuals of hernia surgery disability which are due to VA treatment in which the proximate cause was carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of VA in furnishing the surgery; or due to an event not reasonably foreseeable.

2.  The Veteran is not shown by the most probative medical evidence of record to have a lung disability (to include COPD) that is etiologically related to a disease, injury, or event in service, to include asbestos exposure.

3.  The Veteran's service-connected disabilities include tinnitus, rated 10 percent disabling and bilateral hearing loss, rated noncompensable; his combined disability rating for compensation is 10 percent.  

4.  The Veteran's service-connected disabilities are not shown by lay or medical evidence of record to result in an inability to obtain or maintain substantially gainful employment so as to warrant consideration of a TDIU on an extraschedular basis.


CONCLUSIONS OF LAW

1.  The criteria for entitlement to compensation under the provisions of 38 U.S.C.A. § 1151 for additional disability as the result of VA treatment have not been met.  38 U.S.C.A. § 1151 (West 2002 & Supp. 2011); 38 C.F.R. 3.361 (2011). 

2.  A respiratory disease was not incurred in or aggravated by active military service.  See 38 U.S.C.A. §§ 1131, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2011).

3.  The criteria for entitlement to a TDIU are not met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.340, 3.341, 4.16 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act of 2000 

The Veterans Claims Assistance Act of 2000 (VCAA), codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp 2011), and the pertinent implementing regulation, codified at 38 C.F.R. § 3.159 (2011), provide that VA will assist a claimant in obtaining evidence necessary to substantiate a claim but is not required to provide assistance to a claimant if there is no reasonable possibility that such assistance would aid in substantiating the claim.  They also require VA to notify the claimant and the claimant's representative, if any, of any information, and any medical or lay evidence, not previously provided to the Secretary that is necessary to substantiate the claim. 

As part of the notice, VA is to specifically inform the claimant and the claimant's representative, if any, of which portion, if any, of the evidence is to be provided by the claimant and which part, if any, VA will attempt to obtain on behalf of the claimant.  Although the regulation previously required VA to request that the claimant provide any evidence in the claimant's possession that pertains to the claim, the regulation has been amended to eliminate that requirement for claims pending before VA on or after May 30, 2008. 

The Board also notes the United States Court of Appeals for Veterans Claims (Court) has held that the plain language of 38 U.S.C.A. § 5103(a) (West 2002), requires that notice to a claimant pursuant to the VCAA be provided "at the time" that or "immediately after" VA receives a complete or substantially complete application for VA-administered benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 (2004). 

The timing requirement enunciated in Pelegrini applies equally to the initial-disability-rating and effective-date elements of a service-connection claim.  Dingess v. Nicholson, 19 Vet. App. 473 (2006). 

The Veteran was provided notice letters with regard to his claims in March 2005 (1151), February 2006 (lung claim), March 2006 and February 2010.  To the extent that it can be argued that he was not provided complete notice with respect to his claims until after the initial adjudication of the claims, the Board finds that there is no prejudice to him in proceeding with the issuance of a final decision.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  In this regard, the Board notes that following the provision of the required notice and the completion of all indicated development of the record, the originating agency readjudicated the Veteran's claims.  There is no indication in the record or reason to believe that the ultimate decision of the originating agency on the merits of the claims would have been different had complete VCAA notice been provided at an earlier time.  See Overton v. Nicholson, 20 Vet. App. 427, 437 (2006) (A timing error may be cured by a new VCAA notification followed by a readjudication of the claim). 

The record also reflects that all pertinent available service treatment records (STRs) and all available post-service medical evidence identified by the Veteran have been obtained.  Neither the Veteran nor his representative has identified any outstanding evidence that could be obtained to substantiate the claims; the Board is also unaware of any such evidence. 

The Veteran has been afforded appropriate VA examinations for his claims on appeal, with the most recent examination having been conducted in March 2010 with an addendum dated in April 2010.  The examination report and addendum reflect that the examiner reviewed the Veteran's past medical history, recorded his current complaints, conducted an appropriate examination, and rendered appropriate diagnoses and opinions consistent with the remainder of the evidence of record.  The Board, therefore, concludes that the examination in combination with the other evidence of record is adequate for purposes of rendering a decision in the instant appeal.  See 38 C.F.R. § 4.2 (2011); see also Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  

The Board accordingly finds that any procedural errors on the originating agency's part were insignificant and non-prejudicial.  Accordingly, the Board will address the merits of the Veteran's claim.

II.  1151

The Board notes that it has reviewed all of the evidence in the Veteran's claims file, with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (holding that VA must review the entire record, but does not have to discuss each piece of evidence).  Hence, the Board will summarize the relevant evidence where appropriate and the Board's analysis below will focus specifically on what the evidence shows, or fails to show, as to the claims. 

Legal Principles

Initially, the Board notes that 38 U.S.C.A. § 1151  was amended by Pub. L. No. 104-204.  The Veteran's claim was filed after October 1, 1997.  Under the applicable law, when a Veteran suffers additional disability as the result of VA surgical treatment, disability compensation shall be awarded in the same manner as if such additional disability or death were service-connected.  38 U.S.C.A. § 1151 (West 2002); 38 C.F.R. § 3.361 (2011). 

For claims filed on or after October 1, 1997, the appellant must show that the VA treatment in question resulted in additional disability and that the proximate cause of the disability was carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on VA's part in furnishing the medical or surgical treatment, or that the proximate cause of additional disability was an event which was not reasonably foreseeable.  See VAOPGCPREC 40-97; 38 U.S.C.A. § 1151 (West 2002). 

Analysis

VA treatment records indicate that the Veteran underwent right inguinal hernia repair at the Fargo VA medical center (VAMC) in August 2002.  He presented to that facility and requested hernia repair after noticing a worsening lump in that area.  Prior to surgery, consent was obtained after a discussion of risks, benefits and complications of the repair.  It was noted that the risks discussed included bleeding, infection, recurrence, nerve damage and fertility problems.  It was noted that the Veteran understood the risks and wished to proceed with the repair.  The surgery report reflects that the repair was for a direct hernia with mesh plug and overlay.  The Veteran was discharged without complaints following surgery.  However in September 2002 he was seen at a private facility for post surgical incisional pain.  

The post surgical record is replete with reference to ongoing pain in the area of the surgical repair.  The record documents that he has neurogenic pain related to the hernia repair.  His VA physician has indicated that he has neurogenic pain at the surgical site.  In November 2004, this physician opined that the Veteran was unemployable secondary to the post hernia repair pain and the resultant inability to lift more than 10 pounds or walk or stand for prolonged periods.  

In April 2005 the Veteran was afforded an examination by a VA physician.  The examiner reviewed the claims folder.  The examiner opined that the right inguinal neuropathic pain, present for the past two years, was more likely than not associated with the surgery, being a complication of the surgery.  In a follow-up report of contact dated in May 2005, the examiner provided the opinion that the post-surgical pain was an unforeseen consequence of his hernia surgery and not an error or negligence on the part of the Fargo VAMC.  

A note from a private physician from Merit Care Clinic dated in January 2006 indicates that this physician saw the Veteran for consultation of his right groin pain.  The physician told the Veteran that about 10% of patients who have hernia repair will have chronic pain afterwards.  The examiner examined the Veteran at the time and noted that he did not have a recurrent hernia.  The examiner felt that there was some type of neuritis, neuralgia or pubalgia related to the hernia surgery.  

In July 2006, the Veteran's treating VA physician submitted a statement that he felt the Veteran was unemployable due to the effects of his lung disease and his post hernia complications.  

The Veteran was afforded a VA examination in March 2010 by a physician who reviewed the claims folder.  Following examination, the physician observed that the Veteran was status post inguinal hernia repair, right, with residual right ilioinguinal nerve damage and neuroma formation. He noted that this unfortunately is a possible outcome of surgery and does not reflect any lack of skill or negligence on the part of the VA surgery department.  He cited a study in which it was found that the prevalence of pain following hernia repair was reported between 0 and 37%.  He observed that pain following hernia repair is often due to neuralgia which occurs due to nerve injury or entrapment, with the ilioinguinal and genitofemoral nerves being the most commonly injured during open surgery and the lateral femoral of the thigh more commonly injured during laparoscopic surgery.  

The Veteran has submitted additional copies of medical records which he has hand-written comments on to the effect that he believes his post-service pain is due to fault on the part of the VA.  

The Veteran essentially argues that he has nerve damage as the result of treatment rendered by VA in 2002.  He alleges that his pain is a result of the hernia repair in August 2002.  While the Board has considered the Veteran's arguments, and notes that he is competent to report symptomatology and when it occurred, it finds that the question of whether he has additional disability in which the proximate cause was carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of VA in furnishing the surgery; or due to an event not reasonably foreseeable is a complex medical issue that is beyond the realm of a layman's competence.  See Jandreau v. Nicholson, 492 F.3d 1372 (2007) (explaining in footnote 4 that a Veteran is competent to provide a diagnosis of a simple condition such as a broken leg, but not competent to provide evidence as to more complex medical questions). 

Having carefully considered the evidence pertaining to the Veteran's claim, the Board concludes that the legal requirements are not met for compensation under 38 U.S.C.A. § 1151.  Simply put, the greater weight of probative evidence is against finding that he suffered additional disability due to carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on VA's part in furnishing the medical or surgical treatment, or that the residuals were not reasonably foreseeable.  

The Board acknowledges the May 2005 follow-up report of contact in which the VA examiner was recorded as saying that the post-surgical pain was an unforeseen consequence of the hernia surgery, and not an error or negligence.  However, as to the term unforeseen, the Board finds such a conclusion substantially outweighed by other evidence of record.  As noted, the March 2010 VA examiner specifically concluded that the Veteran's residuals were an unfornate outcome of surgery, and this conclusion is strongly supported by the pre-surgical consultation report that reflects that nerve damage was a potential risk which was discussed with the Veteran prior to the surgery.  For these reasons, the Board finds that this portion of the May 2005 opinion is not accorded any probative weight.  

As discussed, a VA examining physician in 2010 has concluded that while there is additional disability, residual right ilioinguinal nerve damage and neuroma formation, it is not the result of carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of VA in furnishing the surgery; or due to an event not reasonably foreseeable.  The VA examiner provided a reasoned opinion, based on complete review of the record, interview, and examination.  In assigning high probative value to this opinion, the Board notes that the examiner had the claims file for review, specifically discussed evidence contained in the claims file, obtained a history from the Veteran, and conducted a complete examination.  There is no indication that the VA examiner was not fully aware of the Veteran's past medical history or that he misstated any relevant fact.  Therefore, the Board finds the VA examiner's opinion to be of great probative value.  The Veteran has produced no competent evidence to counter the physician's opinion. 

Again, the Board has considered the Veteran's own lay assertions.  Certainly, he is competent to report the onset of symptoms such as pain following his surgery, and, to this extent, his assertion is entitled to probative weight.  However, as noted, the question of whether he has additional disability in which the proximate cause was carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of VA in furnishing the surgery; or due to an event not reasonably foreseeable is a complex medical issue that is beyond the realm of a layman's competence.  Thus, the Board ultimately places far more probative weight on the findings and conclusions of the competent VA health care provider recited above. 

For these reasons, the Board concludes that compensation under 38 U.S.C.A. § 1151  for additional disability is not warranted.  Accordingly, the claim is denied.


III.  Service Connection for Lung Disability

Legal Principles

The Board must assess the credibility and weight of all evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.  When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claims or is in relative equipoise, with the veteran prevailing in either event, or whether a preponderance of the evidence is against the claims, in which case the claims are denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Service connection may be established for a disability resulting from personal injury suffered or disease contracted in the line of duty in the active military, naval, or air service.  38 U.S.C.A. § 1110 (West 2002).  That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b) (2011).  Service connection may also be granted for any injury or disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service.  38 C.F.R. § 3.303(d) (2011).

To establish a right to compensation for a present disability, a Veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service" -the so-called "nexus" requirement.  Shedden v. Principi, 381 F.3d 1163, 1167   (Fed. Cir. 2004).

The Court has observed that there has been no specific statutory guidance with regard to claims for service connection for asbestos-related diseases, nor has the Secretary promulgated any regulations.  See McGinty v. Brown, 4 Vet. App. 428, 432 (1993).  However, VA has issued a circular on asbestos-related diseases, entitled Department of Veterans Benefits, Veteran's Administration, DVB Circular 21-88-8, Asbestos-Related Diseases (May 11, 1988) (hereinafter "DVB Circular"), which provides some guidelines for considering compensation claims based on exposure to asbestos.  Id.  The DVB Circular was subsumed verbatim as § 7.21 of the Adjudication Procedure Manual, M21-1, Part VI (reclassified in a revision to the Manual at M21-1MR, Part IV, Subpart ii, Chapter 2, Section C).  See also VAOPGCPREC 4-00 (Apr. 13, 2000).

The manual provisions acknowledge that inhalation of asbestos fibers and/or particles can result in fibrosis and tumors, and produce pleural effusions and fibrosis, pleural plaques, mesotheliomas of the pleura and peritoneum, and cancer of the lung, gastrointestinal tract, larynx, pharynx and urogenital system (except the prostate), with the most common resulting disease being interstitial pulmonary fibrosis (asbestosis).  Also noted is the increased risk of bronchial cancer in individuals who smoke cigarettes and have had prior asbestos exposure.  As to occupational exposure, exposure to asbestos has been shown in insulation and shipyard workers, and others.

The clinical diagnosis of asbestosis requires a history of exposure and radiographic evidence of parenchymal lung disease.  M21-1MR, Part VI, Subpart ii, Chapter 2(C)(9)(e).  VA must ascertain whether there is evidence of exposure before, during, or after service; and determine whether the disease is related to exposure in service.  Dyment v. West, 13 Vet. App. 141 (1999); Nolen v. West, 12 Vet. App. 347 (1999); see also VAOGCPREC 4-00; 65 Fed. Reg. 33422  (2000).  The latency period for asbestos-related diseases varies from 10 to 45 or more years between first exposure and development of the disease, and that an asbestos-related disease can develop from brief exposure to asbestos.

Neither the Manual M21-1 nor the DVB Circular creates a presumption of exposure to asbestos solely from a particular occupation.  Rather, they are guidelines that serve to inform and educate adjudicators as to the high exposure of asbestos and the prevalence of disease found in particular occupations, and they direct that the raters develop the record; ascertain whether there is evidence of exposure before, during, or after service; and determine whether the disease is related to the putative exposure.  See Dyment, Nolen; VAOPGCPREC 4-2000.

The Veteran served on active duty in the Navy from June 1958 to June 1962.  The Veteran's entire service personnel file has been associated with the claims folders.  These records a show that his military occupational specialty was the equivalent of a civilian able seaman.  Although exposure to asbestos is not specifically corroborated in these or other records, the Board acknowledges that such exposure was certainly conceivable given the nature and circumstances of his service.

However, his service treatment records are silent as to any complaints of any respiratory problems.  

The first evidence of record of any complaint of respiratory problems since service reflects that in March 1992 the Veteran was diagnosed with COPD.  At that time, private treatment records revealed that he had been a one-pack-per-day smoker for 40 years, and his physician strongly encouraged him to quit.  There was no indication, however, that he had asbestosis or that his COPD was the result of asbestos exposure.  In 2003, the Veteran reported that he had quit smoking three years earlier.  

In a February 2004 letter, the Veteran's VA treating physician opined that, based on the Veteran's own lay history of asbestos exposure during service, the severity of his COPD may have been hastened as a result of his past exposure to asbestos.  However, he also noted that the Veteran's examination findings, X-rays and pulmonary function tests were nonspecific and related only to his COPD.  This physician noted that Veteran's past smoking history of one pack of cigarettes daily for 30 years as well as asbestos exposure in service.  

In April 2006, the Veteran submitted a treatise on lung cancer and asbestosis.  It notes that asbestosis is defined as scarring of the lower lobes of the lungs bilaterally (on both sides) often referred to as "asbestos in the lung".  He submitted an accompanying MRI dated in January 2006 from Merit Care Clinic showing lower lung fields were normal.  

The Veteran was afforded a VA examination in March 2010.  The examiner reviewed the claims file and incorporated into his report several pertinent VA medical records.  The examiner noted the Veteran's asbestos exposure in the Navy as well as his work as a roofer post service.  It was noted that he was on oxygen for awhile but this was taken away based on his oxygen statistics.  He reported that he could only walk short distances and was weaker in the cold due to breathing difficulties.  He has a constant productive cough with greenish sputum estimated at a couple of pints per day.  Chest CT showed no pleural plaques suggestive of asbestos pleural disease.  The lungs were clear.  The impression was a negative examination with no evidence of asbestos-related pleural disease.  Chest X-ray showed clear lungs and the impression was normal chest.  The assessment was, prior to pulmonary function tests (PFTs), no evidence of asbestosis found.  Physical exam, chest X-ray and CT scan of the chest all consistent with COPD due to history of heavy cigarette smoking.  PFTs were indicative of very severe airways obstruction with severely reduced diffusion capacity.  There was also hyperinflation and air trapping.  Response to bronchodilators was as noted above.  There was no evidence of restrictive lung disease found.  

The record contains voluminous treatment records for COPD dating through the present time.  The Veteran's VA physician has continued to assert that he is unemployable due to the effects of COPD and hernia repair complications.  He was on oxygen for a time but this was discontinued as noted.  The Veteran underwent a pulmonary consultation with a pulmonologist in April 2010.  This doctor noted that the Veteran did not qualify for oxygen presently despite the Veteran's insistence to the contrary.  The Veteran stated that he smoked for a long time but quit his one pack per day smoking approximately 17 years ago.  He also reported his history of asbestos exposure in the Navy along with exposure as a roofer.  The examiner noted the Veteran was quite convinced he had lung cancer because of research he did on the internet.  The examiner noted that a March 2010 CT scan of the chest showed no evidence of malignancy.  Following examination, the diagnosis was COPD with possible reversible component, secondary cough, gastroespohageal reflux disease and a component of anxiety.  The examiner explained that, based on the pulmonary function testing, the Veteran's problem had to do with air flow obstruction and not oxygen.  He told him to use his inhalers when he feels shortness of breath.  The examiner was totally unable to convince the Veteran that oxygen was not going to help him.  The Veteran reported that he would steal the oxygen if he had to.  The examiner told him he was not medically qualified for oxygen.  

Having carefully reviewed the record, the Board finds the opinion of the March/April 2010 VA examiner to be the most probative evidence of record with regard to whether the Veteran has any respiratory disease related to in-service asbestos exposure.  The examiner reviewed the claims file, including the Veteran's chest X-ray, CT scan and pulmonary function test report, interviewed the Veteran, examined him, and considered his history of exposure.  There is no competent, probative medical evidence of record that contradicts the opinion of the March/April 2010 VA examiner.  Following a thorough evaluation and consideration of all of the earlier records, he rendered a well-supported opinion that (1) the Veteran currently does not have asbestos-related lung disease and (2) the current COPD is due to a history of heavy cigarette smoking.  Also, the Board finds that there is no competent probative evidence tending to otherwise link the Veteran's respiratory condition to service.

The Board has taken into consideration a 2004 VA medical opinion of the Veteran's primary care VA physician of several years, in which he noted that the onset of the COPD may have been hastened by past asbestos exposure.  The Board finds that such an opinion is very speculative by its terms, and, in fact, the VA physician also went on to specifically note that examination findings, X-rays, and pulmonary function tests were nonspecific and related only to COPD.  Given the speculative and qualifying language used by this physician, the Board finds that this opinion is of much less probative value than the thorough VA opinion discussed above.  See Libertine v. Brown, 9 Vet. App. 521, 523 (1996) (holding that any medical link that is speculative, general or inconclusive in nature is of no probative value and not a sufficient basis to grant service connection); Obert v. Brown, 5 Vet. App. 30, 33 (1993). 

The Board has also considered the part of a treatise submitted by the Veteran.  The Board finds that it is quite general in nature and does not find that it is probative as to the Veteran's claim.  

The Board has also considered the Veteran's lay assertion that he has respiratory disease as a result of in-service asbestos exposure.  Certainly, the Veteran is competent to report sensory or observed symptoms such shortness of breath, and his statements in that regard are entitled to some probative weight.  See Washington v. Nicholson, 19 Vet. App. 362, 368 (2005).  In addition, the Board has taken into serious regard his assertion that he was exposed to asbestos while serving aboard naval vessels, and in that regard, the Board acknowledges that it is conceivable that the Veteran had some exposure to asbestos while serving aboard the ship.  Generally, however, a lay person is not competent to diagnose most medical disorders or render an opinion as to the cause or etiology of any current disorder because he or she does not have the requisite medical knowledge or training.  See Rucker v. Brown, 10 Vet. App. 67, 74 (1997) (stating that competency must be distinguished from weight and credibility, which are factual determinations going to the probative value of the evidence).  In this case, the Veteran, as a lay person, has not been shown to be competent to render medical conclusions, particularly on such a complex medical matter as linking a respiratory condition to asbestos exposure or to otherwise link it to service that occurred many years ago.  Given the Veteran's lack of demonstrated medical expertise, his statements regarding any such diagnosis or link are much less probative than the findings of the competent VA examiner discussed above.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007) (explaining in footnote 4 that a Veteran is competent to provide a diagnosis of a simple condition such as a broken leg, but not competent to provide evidence as to more complex medical questions); see also Layno v. Brown, 6 Vet. App. 465 (1994) (cautioning that lay testimony that the Veteran suffered a particular illness (bronchial asthma) was not competent evidence because matter required medical expertise).

The Board has also taken into due regard the fact that, as noted in the M21-MR, IV.ii.2.C.9, the latency period for asbestos-related diseases may be from 10 to 45 or more years between first exposure and development of the disease, and that an asbestos-related disease can develop from brief exposure to asbestos.  Nevertheless, the Board concludes that the preponderance of the evidence remains against the Veteran's claim in light of the probative VA medical opinion discussed above.  Again, the record does not support that there is current asbestos-related lung disease.  

For these reasons, the Board concludes that the claim of entitlement to service connection for lung disability including COPD, to include as a result of asbestos exposure, must be denied.  The preponderance of the evidence is against the Veteran's claim and the doctrine of reasonable doubt is not applicable.

IV.  TDIU

Legal Principles 

It is the established policy of VA that all veterans who are unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities shall be rated totally disabled.  38 C.F.R. § 4.16.  A finding of total disability is appropriate, "when there is present any impairment of mind or body which is sufficient to render it impossible for the average person to follow a substantially gainful occupation."  38 C.F.R. §§ 3.340(a)(1), 4.15. 

"Substantially gainful employment" is that employment, "which is ordinarily followed by the nondisabled to earn their livelihood with earnings common to the particular occupation in the community where the veteran resides."  Moore (Robert) v. Derwinski, 1 Vet. App. 356, 358 (1991).  Marginal employment is not considered substantially gainful employment. 38 C.F.R. § 4.16(a). 

A claim for a total disability rating based upon individual unemployability, "presupposes that the rating for the [service-connected] condition is less than 100%, and only asks for TDIU because of 'subjective' factors that the 'objective' rating does not consider."  Vettese v. Brown, 7 Vet. App. 31, 34-35 (1994).  In evaluating a veteran's employability, consideration may be given to his level of education, special training, and previous work experience in arriving at a conclusion, but not to his age or impairment caused by non service-connected disabilities.  38 C.F.R. §§ 3.341, 4.16, 4.19. 

A TDIU may be assigned if the schedular rating is less than total when it is found that the disabled person is unable to secure or follow a substantially gainful occupation as a result of a single service-connected disability, ratable at 60 percent or more, or as a result of two or more disabilities, provided that at least one disability is ratable at 40 percent or more and there is sufficient additional service-connected disability to bring the combined rating to 70 percent or more.  38 C.F.R. §§ 3.340, 3.341, 4.16(a).  Disabilities resulting from common etiology are considered as one disability for the purpose of satisfying the percentage standards set forth in 38 C.F.R. § 4.16(a). 

Analysis

The Veteran in this case is service-connected for the following disabilities: tinnitus, rated as 10 percent disabling and bilateral hearing loss, rated as noncompensable.  His combined rating is 10 percent.  Thus, he does not meet the minimum schedular requirements for TDIU.  

It is the established policy of VA that all veterans who are unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities shall be rated as totally disabled.  Therefore, rating boards should submit to the Director, Compensation and Pension Services, for extra-schedular consideration all cases of veterans who are unemployable by reason of service-connected disabilities but who fail to meet the percentage standards set forth in 38 C.F.R. § 4.16(a).  See 38 C.F.R. § 4.16(b) . 

On review of the record, the Board finds the Veteran is not unemployable by reason of his service-connected disabilities and that referral to the Director, Compensation and Pension Services, for extra-schedular consideration is thus unwarranted.  The Veteran has maintained that he is unemployable due to the effects of his lung disability and his post-hernia repair pain.  The record contains medical opinion evidence that he is disabled due to his post-hernia repair pain.  The Veteran does not contend, and the record does not show, that he is unemployable due to tinnitus and hearing loss.  

In sum, the Board has found the Veteran to not be unemployable due to service-connected disabilities.  Accordingly, the criteria for referral of the claim for consideration of a TDIU on an extraschedular basis are not met.


ORDER

Entitlement to compensation under 38 U.S.C.A. § 1151 for residuals of hernia surgery is denied. 

Entitlement to service connection for a chronic lung disorder (to include chronic obstructive pulmonary disease (COPD), claimed as a result of asbestos exposure is denied.

Entitlement to a TDIU is denied.



____________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


